Citation Nr: 0618266	
Decision Date: 06/21/06    Archive Date: 06/27/06

DOCKET NO.  99-08 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee 


THE ISSUE

Entitlement to service connection for a psychiatric 
disability. 




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The veteran served on active duty from July 1971 to December 
1972.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
a Department of Veterans Affairs (hereinafter VA) Regional 
Office (hereinafter RO).  The case was remanded by the Board 
in March 2001, November 2003, and April 2005 and the case is 
now ready for appellate review. 


FINDING OF FACT

There is competent clinical evidence indicating that symptoms 
of schizophrenia began during service. 


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, 
schizophrenia was incurred in service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5100-5013A, 5106, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2005).  




REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and implementing regulations 66 
Fed. Reg. 45, 620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.316(a).  The VCAA 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The VCAA also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  VCAA; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

As the veteran's claim will be granted, no useful purpose 
would be served by delaying the adjudication of the veteran's 
claim further to conduct additional development pursuant to 
the VCAA.  Thus, the Board finds that further development is 
not warranted.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991). 

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  
There are some disabilities, including schizophrenia, for 
which service connection may be presumed if the disorder is 
manifested to a degree of 10 percent or more within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.
 
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes. 38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues which 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).
 
With the above criteria in mind, the pertinent evidence will 
be summarized.  The reports from the November 1972 separation 
examination reflect a psychiatric  impression of a severe and 
chronic immaturity personality, and it was noted therein that 
the veteran suffered from depression due to an inability to 
adjust to military life.  These reports also reflect 
complaints of frequent trouble sleeping and the fact that the 
veteran stuttered with emotional stress.  

The post service evidence reflects treatment for a variously 
diagnosed psychiatric disorder beginning in September 1978, 
with a psychiatric assessment at that time of "anxiety 
reaction, R/O paranoid schizophrenia, low grade."  Private 
clinical records dated in October 1992 and August 1993 
reflect psychiatric impressions of depression, paranoid 
schizophrenia and obsessive compulsive and paranoid 
personality.  More recent pertinent evidence includes a 
private clinical report dated in January 2004 which reflected 
diagnoses on Axis I to include major depression with 
psychotic features, with the psychiatrist who completed this 
report indicating that psychiatric symptoms began in service.  
A September 2005 VA examination resulted in a diagnosis of 
schizophrenia, which the examiner stated the veteran had been 
suffering from since his early 20s.  This would place the 
onset of this condition in service or shortly thereafter as 
the DD Form 214 reflects that he was 20 on the date of his 
discharge from service.  He also concluded there was a 
"greater than 50 percent likelihood [that] the veteran first 
began his psychotic symptom experience while on active 
duty."  

While there is some negative evidence weighing against the 
claim, given the positive evidence as summarized above, the 
Board finds that the probative weight of the positive and 
negative evidence is, at minimum, in approximate balance.  
Thus, the Board will exercise its discretion to find that 
entitlement to service connection for a schizophrenia may be 
granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 
supra.


(CONTINUED ON NEXT PAGE)







ORDER

Entitlement to service connection for schizophrenia is 
granted. 




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


